IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM DICKS,                           : No. 69 EM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM
      AND NOW, this 7th day of July, 2015, the Application to File Reconsideration of

Denial of Allowance of Appeal Out of Time is DENIED.